DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the railroad rail” in Lines 3-4 and Line 5, respectively.  There is insufficient antecedent basis for this limitation.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9, 10 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtberger (EP 2808446 A1) in view of Partech (DE 20004932 U1) and Jaeggi (US Patent No. 5,549,505).
(Claims 1 and 21-25) Lichtberger discloses an apparatus for milling a first railroad rail (Figs. 1, 2).  The apparatus includes a support structure (2) having a first clamp (6-8, pair to the left in Fig. 2) extending from a first side of the support structure and configured for clamping the support structure to a first railroad rail (1; Translation ¶ 0011), and a second clamp (6-8, pair to the right in Fig. 2) extending from the first side of the support structure and configured for clamping the support structure to the first railroad rail (1; Translation ¶ 0011).  A first linear guide runs longitudinally and parallel to the first and second railroad rails, and a second linear guide runs laterally and perpendicular to the first and second railroad rails (Translation ¶ 0012 - rails visible in Figs 1 & 2 and also inherent in order to move device in directions parallel to the first rail and perpendicular thereto).  The second linear guide is on the first linear guide (Figs. 1, 2; Translation ¶ 0012 - compound slide means one is on the other).  A support sub-structure (9) is attached to the second linear guide.  A milling tool (3; Translation ¶¶ 0002-0008, 0011, 0013-0014) extends from the support sub-structure comprising a railroad rail profile milling head (Figs. 1, 2).  The milling tool includes a vertical lifting mechanism for moving the railroad rail profile milling head vertically (Figs. 1, 3; Z double-arrow; Translation ¶¶ 0008, 0012 - translation speaks in terms of milling a profile of the rail, the double arrow shows the vertical movement capability of the milling tool, and the document shows the weld being milled flat in Fig. 3 while Figs. 1 & 2 show the milling tool at an inclined angle relative to the first rail, which means that the milling tool must be able to move vertically to adjust the height of the cutting portion relative to the varying rail geometry from the radiused portions to the upper central portion).  Movement of the support sub-structure (9) on the second linear guide allows for lateral movement of the railroad rail profile milling head laterally and movement of the support sub-structure and the second linear guide together on the first linear guide allows for longitudinal movement of the railroad rail profile milling head longitudinally (Translation ¶ 0012).  Lichtberger does not explicitly disclose a third clamp extending from a second side of the support structure and configured for clamping the support structure to a second railroad rail running parallel to the first railroad rail, or counterforce bumpers as claimed.
Partech discloses an apparatus for grinding a weld on a rail (Figs. 6, 7; Translation ¶ 0069).  The apparatus includes a support structure that includes an arm (15) having a third clamp extending from a second side of the support structure and configured for clamping the support structure to a second railroad rail (1a) running parallel to a  first railroad rail (1).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the apparatus disclosed in Lichtberger with an arm with an additional clamp attached thereto as suggested in Partech in order to further secure the apparatus in place relative to the rails during a milling operation of the first rail.  See In re Harza, 274 F.2d 669(CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Jaeggi discloses a first counterforce bumper extending from the support sub-structure, the first counterforce bumper configured to press against the second side of the railroad rail when the milling tool is milling the first side of the railroad rail, and further wherein the first counterforce bumper is configured to press against the first side of the railroad rail when the milling tool is milling the second side of the railroad rail (Fig. 3; 19, 28; Col. 3, Lines 60-67; Col. 4, Lines 1-15).  That is, the device includes counterforce bumpers (rollers) on both sides of the rail.  Hence, regardless of which side of the rail is being cut, there will be rollers on the opposite side.  The first counterforce bumper is a first roller (Fig. 3; 19, 28; Col. 3, Lines 60-67; Col. 4, Lines 1-15) that is proximate the rotating tool (24).  Jaeggi further discloses a second counterforce bumper extending from the support sub-structure, the second counterforce bumper is configured to press against the second side of the railroad rail when the milling tool is milling the first side of the railroad rail, and further wherein the second counterforce bumper is configured to press against the first side of the railroad rail when the milling tool is milling the second side of the railroad rail (Fig. 3; 19, 28; Col. 3, Lines 60-67; Col. 4, Lines 1-15).  The second counterforce bumper (Fig. 3; 19, 28; Col. 3, Lines 60-67; Col. 4, Lines 1-15) is a second roller that is proximate the rotating tool (24).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the apparatus disclosed in Lichtberger with counterforce rollers as taught in Jaeggi in order to increase the balance of the apparatus during a cutting operation.
(Claim 6) The support sub-structure (9) is a platform (Figs. 1, 2).
(Claim 9) The milling head (3) extends from a motor (inherent for driving rotation of the tool), and the motor is attached (at least indirectly) to the support sub-structure (9).
(Claim 10) The milling head (3) includes a surface configured to mill a top of a railroad rail head and further wherein the milling head comprises a surface configured to mill a side of a rail head (Figs. 1, 2; Translation ¶¶ 0008, 0013).  Figures 1 and 2 show the end surface of the milling cutter cutting the side surface of the rail in an inclined orientation, and Figure 3 shows the top surface of the rail being milled and the flat end surface of the illustrated milling cutter is configured to mill said top surface.
Claims 3-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtberger (EP 2808446 A1) in view of Partech (DE 20004932 U1) and Jaeggi (US Patent No. 5,549,505) further in view of Feamster, III (US Patent No. 4,304,133).
The Lichtberger device discloses a compound slide for movement in a direction parallel to the first rail as well as movement in a direction perpendicular thereto (Figs. 1, 2; Translation ¶ 0012).  Figures 1 and 2 show two rails (or third and fourth rails) extending from the support structure (2) for completing the movement in the direction perpendicular to the first rail.  The third and fourth rails are parallel to each other (Fig. 2).  The reference does not explicitly disclose the arrangement for completing the movement in the direction parallel to the first rail, but one of ordinary skill would think that if the rails for perpendicular movement relative to the first rail extend from the support structure, then the arrangement for completing the movement in the direction parallel to the first rail would be below the third and fourth rails sandwiched between the sub-platforms of the compound slide.  In addition, the first and second rails are not explicitly disclosed as well as the threaded rods relative to each linear guide arrangement.
Nevertheless, the compound slide structure including two parallel rails and a threaded drive rod for completing movement along two relatively perpendicular axes is known in the prior art.  Feamster, III discloses first and second parallel rails (40, 46) below third and fourth parallel rails (100, 102) perpendicular to the first and second rails (Fig. 1).  The third and fourth rails extend laterally above the first and second rails (Fig. 1).  A support sub-structure (112) moves along the third and fourth rails.  Respective threaded rods (30, 72) drive movement of the compound slide.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the compound slide disclosed in Lichtberger with the parallel rail structures for each linear guide with threaded drive rods for driving the parts of the slide along the respective guides as suggested by Feamster, III in order to provide structure for moving the tool in the direction parallel to the first rail and also in the direction perpendicular thereto.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including use of a known technique to improve similar devices in the same way).
Claims 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtberger (EP 2808446 A1) in view of Partech (DE 20004932 U1) and Jaeggi (US Patent No. 5,549,505) further in view of Hopley (US Patent No. 1,843,722 A).
Lichtberger does not explicitly disclose a foot, extending from the support structure, being part of a screw jack engaging the ground for raising or lowering the support structure.
Hopley discloses a plurality of feet, extending from the support structure, being part of respective screw jacks (36, 38) engaging the ground for raising or lowering the support structure (Figs. 1-4).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the apparatus disclosed in Lichtberger with the screw jacks having feet as taught by Hopley in order to level and further balance the device.
Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtberger (EP 2808446 A1) in view of Partech (DE 20004932 U1) and Jaeggi (US Patent No. 5,549,505) further in view of Panetti (CH 670667 A5).
Lichtberger does not explicitly disclose a platform, extending from the support structure, being part of a jack engaging one of the first or second rails for raising or lowering the support structure relative to the respective rail.
Panetti discloses a first and a second leveling platform, extending from the support structure, being part of respective hydraulic jacks (7, 23, 29, 50) engaging respective rails for raising or lowering the support structure (Figs. 1-21).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the apparatus disclosed in Lichtberger with the leveling platforms as suggested by Panetti in order to level and further balance the device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-17 of U.S. Patent No. 10,941,527 B2 in view of Jaeggi (US Patent No. 5,549,505).  Although the claims at issue are not identical, they are not patentably distinct from each other but for the counterforce bumpers.
Jaeggi discloses a first counterforce bumper extending from the support sub-structure, the first counterforce bumper configured to press against the second side of the railroad rail when the milling tool is milling the first side of the railroad rail, and further wherein the first counterforce bumper is configured to press against the first side of the railroad rail when the milling tool is milling the second side of the railroad rail (Fig. 3; 19, 28; Col. 3, Lines 60-67; Col. 4, Lines 1-15).  That is, the device includes counterforce bumpers (rollers) on both sides of the rail.  Hence, regardless of which side of the rail is being cut, there will be rollers on the opposite side.  The first counterforce bumper is a first roller (Fig. 3; 19, 28; Col. 3, Lines 60-67; Col. 4, Lines 1-15) that is proximate the rotating tool (24).  Jaeggi further discloses a second counterforce bumper extending from the support sub-structure, the second counterforce bumper is configured to press against the second side of the railroad rail when the milling tool is milling the first side of the railroad rail, and further wherein the second counterforce bumper is configured to press against the first side of the railroad rail when the milling tool is milling the second side of the railroad rail (Fig. 3; 19, 28; Col. 3, Lines 60-67; Col. 4, Lines 1-15).  The second counterforce bumper (Fig. 3; 19, 28; Col. 3, Lines 60-67; Col. 4, Lines 1-15) is a second roller that is proximate the rotating tool (24).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the apparatus disclosed in the ‘527 patent with counterforce rollers as taught in Jaeggi in order to increase the balance of the apparatus during a cutting operation.
Claims 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-17 of U.S. Patent No. 10,941,527 B2 in view of Jaeggi (US Patent No. 5,549,505) further in view of Feamster, III (US Patent No. 4,304,133).
The claimed invention of the ‘527 patent does not explicitly disclose a platform with a sub-support platform moving via rails and threaded rods as claimed.  Feamster, III discloses first and second parallel rails (40, 46) below third and fourth parallel rails (100, 102) perpendicular to the first and second rails (Fig. 1).  The third and fourth rails extend laterally above the first and second rails (Fig. 1).  A support sub-structure platform (112) on a support platform (Fig. 1) moves along the third and fourth rails.  Respective threaded rods (30, 72) drive movement of the compound slide.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the apparatus claimed in the ‘527 patent with the parallel rail structures for each linear guide with threaded drive rods for driving the parts of the slide along the respective guides as suggested by Feamster, III in order to provide structure for moving the tool in the direction parallel to the first rail and also in the direction perpendicular thereto.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including use of a known technique to improve similar devices in the same way).
Claims 11, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-17 of U.S. Patent No. 10,941,527 B2 in view of Jaeggi (US Patent No. 5,549,505) further in view of Hopley (US Patent No. 1,843,722 A).
The ‘527 patent does not explicitly recite to screw jacks with feet platforms on the ground for adjusting the height of the apparatus.  Hopley discloses screw jacks (36, 28) with feet platforms on the ground for adjusting the height of the apparatus (Figs. 1-4).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the apparatus claimed in the ‘527 patent with the screw jacks as taught by Hopley in order to level and further balance the device.
Claims 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-17 of U.S. Patent No. 10,941,527 B2 in view of Jaeggi (US Patent No. 5,549,505) further in view of Panetti (CH 670667 A5).
The ‘527 patent does not explicitly recite to screw jacks with feet platforms on the ground for adjusting the height of the apparatus.  Panetti discloses hydraulic jacks (7, 23, 29, 50) with feet platforms on the rail for adjusting the height of the apparatus (Figs. 1-21).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the apparatus claimed in the ‘527 patent with the screw jacks as taught by Hopley in order to level and further balance the device.
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722